45 A.3d 747 (2012)
427 Md. 56
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND 100 Community Place, Suite 3301 Crownsville, Maryland 21032, Petitioner
v.
Phillip Hamilton Christian DORSEY, Respondent.
Misc. Docket AG No. 2, September Term, 2012.
Court of Appeals of Maryland.
June 7, 2012.

ORDER
Upon consideration of the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Phillip Hamilton Christian Dorsey, to disbar the Respondent, by consent, any opposition thereto, and for good cause shown, it is this 7th day of June, 2012, hereby
ORDERED, by the Court of Appeals of Maryland, that the Respondent Phillip Hamilton Christian Dorsey is hereby disbarred by consent from the practice of law in the State of Maryland, and it is further
ORDERED, that the effective date of the Respondent's disbarment is 7, June 2012, and it is further
ORDERED, that the Clerk of this Court shall, on June 7th 2012, remove the name of Phillip Hamilton Christian Dorsey from the register of attorneys in the Court and certify that fact to the Client Protection Fund and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).